IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CITY OF JACKSONVILLE,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2790

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION, and KATHY M.
PARISH,

      Appellees.


_____________________________/

Opinion filed May 3, 2016.

An appeal from an Order of the Reemployment Assistance Appeals Commission. .

Wendy E. Byndloss, Assistant General Counsel, Jacksonville, for Appellant.

Norman A. Blessing, General Counsel, and Amanda L. Neff, Executive Senior
Attorney, Reemployment Assistance Appeals Commission, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR and OSTERHAUS, JJ., CONCUR.